January 10, 1919. The opinion of the Court was delivered by
The appeal is from the following decree of the Circuit Court:
"The above case came on for trial before the Court and a jury, and from the pleadings and evidence the only question was a question of title in the plaintiff. The legal title was unquestionably in the plaintiff, and I instructed the jury to so find. The real defense was that there was a mistake in the sale, made on a judgment of foreclosure, whereby the defendant should have acquired a title to the land described, together with a tract of 155 acres which was actually sold, and by mistake was not so conveyed. The mortgage covered only 155 acres, and referred to the page of the record specifying the deed which the mortgagor held for the land. *Page 309 
The land in dispute in this case was an adjoining piece, conveyed to the mortgagor, and was never embraced in the mortgage which was foreclosed in the case of D.D. McColl,as Assignee, v. E.D. Grant et al. The plaintiff did not do anything which could be held to have estopped him from claiming his right in the land herein described, and the defendant has not brought himself within any rule which would authorize the Court to deprive the plaintiff of his interest in the land, because of any mistake or on the ground of estoppel. * * *"
The appeal has failed to satisfy this Court that there was error on the part of the Circuit Court in its findings of fact. This practically disposes of the case.
Affirmed.